DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Response to Arguments
Applicant's amendments and arguments filed 5/21/2021 have been fully considered. Regarding the rejection under 35 U.S.C. 103 as being unpatentable over Willobee (8,202,318) in view of Laurencin et al (2011/0238179), all elements to establish a prima facie obviousness are properly identified in the rejection.
Applicant argues that Willobee’s construct is for a ligament between the tibia and femur to span the joint following an ACL tear. The examiner notes that Willobee’s construct is nearly identical to applicant’s construct as visually compared in the grounds of rejection and is properly sized for a rotator cuff repair. Note that Willobee’s background of the invention (column 1, lines 19 et seq.) states, “when a ligament or tendon becomes detached from the bone, surgery is usually required to re-secure the ligament or tendon. Often, a substitute ligament or graft is attached to the bone to facilitate regrowth and permanent attachment”. Both a ligament and a tendon tear require the same healing step of the bone to regrow and attachment to the construct. As stated, the ligament of Willobee is properly sized and is FULLY capable of a rotator cuff repair.
rotator cuff repair construct which like the construct of Willobee has to anchor to bone via a regenerative native tissue at the bone construct interface. Applicant states, “Laurencin does not remedy the deficiency of Willobee”. The examiner disagrees with applicant. As stated in the rejection, Laurencin’s et al invention is a construct material made of a polymeric material seeded with cells. See par. 0023-0030. “Cells that could be used can be first harvested, grown and passaged in tissue cultures. The cultured cells are then seeded onto the three dimensional braided scaffold to produce a graft material composed of living cells and a degradable matrix”; par. 0029. The rejection further states, note that Laurencin et al teaches many type of cell types; see par. 0028-0029 which are fully capable of “wherein the bone-fixation end regenerates a native enthesis at the interface of the bone and the rotator cuff repair construct”. The underlined language is functional only. It is the examiner’s position that at least some of the cell types taught by Laurencin et al are the same as some of those listed in par. 0047 of applicant’s specification including “pluripotent”. 
    PNG
    media_image1.png
    207
    573
    media_image1.png
    Greyscale

See par. 0028 of Laurencin also teaching “pluripotent stem cells”. It is the examiner’s position that the same stem cell types used in the same location of the body are fully capable of functioning the same including regenerating a native enthesis. At least the pluripotent stems cells taught by Laurencin et al are fully capable of “wherein the bone-fixation end regenerates a native enthesis at the interface of the bone and the rotator cuff repair construct”.
Applicant’s arguments about the method of making a 3-D tissue engineered construct are perplexing. The examiner notes that these arguments are not directed to the current claim scope. The combination structure of Willobee in view Laurencin et al is 3-D. It is noted that applicant submitted Smietana et al reference teaches an engineered 3-D construct (ligament) using stem cells. 
	The Larkin Declaration was directed to the Willobee reference and not the current rejection under 35 U.S.C. 103 as being unpatentable over Willobee in view of Laurencin et al. Laurencin et al teaches the construct is an engineered tendon derived from growing cells in culture. Pluripotent stem cells are capable of reforming an attachment that resembles a native enthesis. Paragraphs 11-13 of the Larkin Declaration does not state anything above unexpected results. It is the examiner’s position that using stem cells on a tendon construct was known in the art as taught by Laurencin et al. Applicant’s representative cannot themselves make arguments base on unexpected results.
Regarding the two references submitted dated 5/21/2021, they are only relied upon from what is specifically quoted by applicant in said references. Applicant’s comparison of cited quotation to par. 0019 of Laurencin et al is nonsensical and not fully quoted. Par. 0019 ends with, “these facts point to the need for the development of a temporary augmentation device [construct] that closely mimics the structural features of the native tissue”. Therefore the favorable cell infiltration for new tissue that mimics native tissue is a regeneration of a native enthesis. The Smietana et al reference teaches an engineered 3-D construct (ligament) using stem cells titled, “Morphological and Functional Characteristics of Three-Dimensional Engineered Bone-Ligament-Bone Constructs Following Implantation” dated 10/2009. Any enthesis formation appears to have been also possible by Smietana et al in 10/2009. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Willobee (8,202,318) in view of Laurencin et al (2011/0238179).
Willobee teaches a graft fully capable of functioning as a tendon rotator cuff repair construct. Below is Willobee’s construct compared with applicant’s construct.


    PNG
    media_image2.png
    244
    551
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    293
    576
    media_image3.png
    Greyscale

 Referring to at least column 2, lines 39-58, Willobee teaches said construct comprising:
i) a bone-fixation end comprising a single column 50 of tendon tissue for fixation to bone in a tendon repair surgery; and
ii) a tendon-fixation end 60 extending from and fused to said single column 50 and having two or more tendon prongs each having a free end for fixation to a tendon in a tendon repair surgery. 
Willobee teaches, “the graft construct of the present invention is formed of a plurality of single tendon strands or soft tissue grafts”. This is interpreted as an autograft construct; see column 1, lines 42-43.

Laurencin et al also teaches a tendon construct and states that an autograft are limited due to many factors including donor site morbidity, limited availability of autograft material, etc. See par. 0006.

    PNG
    media_image4.png
    85
    509
    media_image4.png
    Greyscale

(Laurencin et also teaches several allografts constructs materials (extracellular matrix materials (ECMs)) fabricated from human, cow, pig, etc. Laurencin et al concludes that these ECMs have varying properties of strength, stiffness, and suture-failure load. See par. 0007.)
Laurencin et al invention is a construct material made of a polymeric material seeded with cells. See par. 0023-0030. “Cells that could be used can be first harvested, grown and passaged in tissue cultures. The cultured cells are then seeded onto the three dimensional braided scaffold to produce a graft material composed of living cells and a degradable matrix”; par. 0029. 
It would have been obvious to one having ordinary skill in the art to have made the tendon construct of Willobee from the material derived from growing cells in culture forming a tendon construct as taught by Laurencin et al because autograft tissue is limited due to many factors including donor site morbidity and limited availability of autograft tissue. Note that Laurencin et al teaches many type of cell types; see par. 0028-0029 which are fully capable of “wherein the bone-fixation end regenerates a native enthesis at the interface of the bone and the rotator cuff repair construct”. 

Claim 5 is shown in at least figure 1.
Claim 6, figure 1 shows three prongs.
Regarding claims 3-4, as stated above, Willobee teaches a graft fully capable of functioning as a tendon rotator cuff repair construct that is an engineered tendon construct that stablishes an enthesis in vivo after implantation.
The examiner notes the following teaching column 5:24-30:
Reference is now made to FIG. 26. A single tendon is selected for the (tibialis) outside construct. The double over diameter may be about 6.5 mm to about 8.5 mm, and the length of about 220 mm to about 230 mm. A single tendon for the (Semi T) inside construct is also selected. The double over diameter of the (Semi T) inside construct may be about 4.5 mm to about 6.0 mm, and the length of about 110 mm.
FIG. 30 illustrates the entire construct placed under about 10 lbs of tension. Using a ruler, for example, measurements are made on the outside strands at about 5 mm from the leading edge of the peg (corresponding to the 0 point on the inside construct), about 35 mm (about 30 mm point on the inside construct), about 65 mm (about 60 mm point on the inside construct), and about 100 mm (95 mm point on the inside construct) (FIG. 31). Based on the setup configuration, the segment marks should line up with each other.
However, the examiner is unable to clearly determine their meaning. 
Claim 2, referring to column 5, lines 24 et seq., the bone fixation diameter is believed to be about 6.5 mm to about 8.5 mm. The diameter of the prongs is believed to be 4.5 mm to 6.0 mm, both are slightly larger than the claimed diameters. It would 
Regarding claims 3 and 4, the total length of the construct is about 100 mm or about 10 cm (110 mm or 11 cm). Based on the drawings and applicant’s broad range for the bone fixation end and the tendon-fixation end end prongs, it would have been obvious to one having ordinary skill in the art to have divided the total length of bone-fixation end in a range of about 2-7 cm plus the tendon-fixation end length of about 1-5 cm to equal 10 cm to meet varying body construct requirements. Further, see figure 31 and column 5, lines 57 et seq. which are believed to discuss varying prong lengths.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774